UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1667


CAROLINE WANJIKU GITHUA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 9, 2014                 Decided:   January 27, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


P. Mercer Cauley, THE CAULEY LAW       FIRM, PLLC, Charlotte, North
Carolina, for Petitioner.   Stuart    F. Delery, Assistant Attorney
General, Luis E. Perez, Senior        Litigation Counsel, Linda Y.
Cheng,   Office   of   Immigration      Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington,    D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Caroline     Wanjiku         Githua,        a     native       and      citizen    of

Kenya,    petitions    for       review      of    an        order       of    the     Board   of

Immigration    Appeals      (“Board”)        dismissing            her     appeal      from    the

immigration     judge’s          denial      of        her    requests           for       asylum,

withholding    of    removal       and     withholding             under      the    Convention

Against    Torture.         We    have     thoroughly             reviewed       the       record,

including the transcript of Githua’s hearing and her supporting

evidence.     We conclude that the record evidence does not compel

a ruling contrary to the Board’s dismissal and that substantial

evidence supports the finding that Githua did not establish an

objectively reasonable well founded fear of persecution.                                    See 8

U.S.C. § 1252(b)(4)(B) (2012); INS v. Elias–Zacarias, 502 U.S.

478, 481 (1992).

            Accordingly,         we   deny       the    petition         for     review.        We

dispense    with     oral    argument         because             the    facts       and    legal

contentions    are    adequately          presented          in    the     materials        before

this court and argument would not aid the decisional process.



                                                                              PETITION DENIED




                                             2